DETAILED ACTION
Claims 1, 3-15, 17-21, and 23 are pending.  Claims 1, 12, and 18 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


 “functional component interface” in claims 1, 3-9, 12, and 15;
 “receive data interface” in claim 18; 
“transmit data interface” in claim 18; and
“secondary interface” in claims 18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 12-15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0095711 to Elend (“Elend”) in view of U.S. Publication No. 2017/0269147 to Rezgui et al.  ("Rezgui").

Regarding claim 1, Elend discloses:
An Integrated Circuit (IC) device (Elend: Fig. 11B, #1100; Paragraphs [0096]-[0097]) comprising:
a Controller Area Network (CAN) transceiver configured to provide an interface to a CAN bus (Elend: Fig. 11B, #1120), the IC device including a CAN High (CANH) pin and a CAN Low (CANL) pin to interface to the CAN bus (Elend: Fig 11B, CANH and CANL that connects to CAN BUS #304):
a functional component interface configured to provide an interface to a functional component, wherein the functional component interface comprises a receive data (RXD) interface and a transmit data (TXD) interface, wherein the RXD interface is an RXD pin and the TXD interface is a TXD pin (Elend: Paragraph [0097], “when operating in the normal mode, the RXD from the CAN transceiver 1120 is connected to the RXD interface 1140 so that the signal on the CAN bus 304 is passed (via an RXD input interface 1141) directly to a CAN protocol controller 114 at an ECU 102 (FIG. 1) and the TXD from the TXD interface 1142 is connected to the CAN transceiver 1120 so that the TXD from the CAN protocol controller 114 at the ECU 102 (FIG. 1) is passed directly to the CAN transceiver 1120 (via a TXD output interface 1143) and ultimately to the CAN bus 304”); and
distributed test logic located in an RXD path between the CAN transceiver and the RXD interface of the functional component interface  and configured to manage test information related to testing of the functional component and to communicate test information between the CAN transceiver and the distributed test logic and between the functional component interface and the distributed test logic (Elend: Fig. 11B, #1150, #1120, and #1140; Paragraph [0096], “the traffic control system 1150 includes an error management module 1180 and is configured to operate in a “normal mode” when CAN classic mode frames are on the CAN bus and to operate in an “error emulation mode” when a shielded classic CAN controller is determined to be in error passive mode”; and Paragraph [0098], “In an embodiment, when the presence of a CAN FD frame on the CAN bus 304 is not detected and when a CAN protocol controller (114) (e.g., a classic CAN controller) is determined to be in a passive error state by the shield CAN protocol controller 1152, the traffic control system 1150 switches to the error emulation mode. With reference to FIG. 11B, when operating in the error emulation mode, the ; 
wherein the distributed test logic includes:
a CAN protocol controller to decode signals received on the CAN transceiver into digital data according to a CAN protocol (Elend: Paragraph [0065], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame”; and Paragraph [0067], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame. In particular, the CAN protocol controller reads the FDF bit in an “on the fly” operation to determine the type of frame”);
wherein the RXD path includes a first segment that connects the CAN transceiver to the CAN protocol controller (Elend: Fig. 10, #140 and #540’’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in and a second segment that connects the CAN protocol controller to the RXD interface (Elend: Fig. 10, #552 and #540’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140. Although not shown in FIG. 10, in a CAN network, the CAN FD shield device 551 would be connected to an ECU 102 via the TXD input interface 542′ and the RXD output interface 540′. Providing the traffic control system 550 in a separate CAN FD shield device 551 provides an efficient way to retrofit a CAN network by installing a CAN FD shield device between a CAN transceiver and an ECU without having to change or replace the CAN transceiver 122 or the ECU 102. Retrofitting a CAN network in such a way can allow concurrent operation of classic CAN and CAN FD devices on the same CAN network”).

	However, Elend does not appear to explicitly teach:
wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional  component; and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results.

	However, in the same field of endeavor, Rezgui teaches:
wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional  component (Rezgui: Paragraph [0056], “Incoming test signals (i.e. signals generated by a DUT) may be similarly received by communication module B 254 via transmission wires and test probes. RTU 250 may generate, store, and/or buffer test-data based on the outgoing and incoming test data. For instance, RTU 250 may include various volatile and/or non-volatile storage components to store and/or buffer the test data and/or the test signals. The test signal/test data acquisition and storage may be run in pipeline mode to avoid data loss”); and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]” Paragraph .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Elend by storing test results in the test logic located between the network and the device under test, as taught by Rezgui.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods disclosed by Rezgui, encoding test signals and sending them will be significantly more efficient and the test signal acquisition and storage will assist in avoiding data loss. (Rezgui: Paragraphs [0003]-[0005], [0056], and [0061]).

Regarding claim 3, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the distributed test logic is configured to generate a test vector and to provide the test vector to the functional component interface (Rezgui: Paragraph [0025], “As used herein, "testing .

Regarding claim 4, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the distributed test logic includes memory to store a test vector (Rezgui: Paragraph [0088], “DSP component 330 may buffer, store, and/or pipeline the transmission of the packets/sub-packets for optimized trade-offs between performance in speed and memory/storage”) and wherein the distributed test logic is configured to provide the test vector to the functional component interface (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]”).

Regarding claim 5, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the distributed test logic is configured to generate a test vector, to provide the test vector to the functional component interface (Rezgui: Paragraph [0025], “As used herein, "testing configuration" may refer to one or more sets of inputs to be employed in the testing of a DUT. Thus, a test configuration may include one or more test vectors. Such test vectors may include at least encodings of , and to store a test result received at the functional component interface in response to the test vector (Rezgui: Paragraph [0099], “one or more test reports based on the processed and analyzed test data may be generated and provided. For instance, the test report may be generated and provided to one or more users. In at least one embodiment, a test report is stored via data storage 212 of FIG. 2”).

Regarding claim 6, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the distributed test logic is configured to receive a test result from the functional component interface and to store the test result (Rezgui: Paragraph [0099], “one or more test reports based on the processed and analyzed test data may be generated and provided. For instance, the test report may be generated and provided to one or more users. In at least one embodiment, a test report is stored via data storage 212 of FIG. 2”).

Regarding claim 9, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein at least one of the RXD interface and the TXD interface functions as a data interface and a test interface (Rezgui: Paragraph [0099], “Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT”, the communication module b transmits test data to the device under test which has the module acting as both a data interface and a test interface).

Regarding claim 12, Rezgui discloses:
A method for operating an Integrated Circuit (IC) device that connects a maintenance node on a bus of an in-vehicle network (IVN) to a functional component, the method comprising:
communicating first test information between the maintenance node on the bus and distributed test logic of the IC device via a Controller Area Network (CAN) transceiver of the IC device (Elend: Paragraph [0062], “because the CAN transceiver has no ability to detect the type of frames being received, the CAN traffic is passed through the CAN transceiver without regard to whether the frames are CAN normal mode or CAN FD mode frames”; Paragraph [0097], “when operating in the normal mode, the RXD from the CAN transceiver 1120 is connected to the RXD interface 1140 so that the signal on the CAN bus 304 is passed (via an RXD input interface 1141) directly to a CAN protocol controller 114 at an ECU 102 (FIG. 1) and the TXD from the TXD interface 1142 is connected to the CAN transceiver 1120 so that the TXD from the CAN protocol controller 114 at the ECU 102 (FIG. 1) is passed directly to the CAN transceiver 1120 (via a TXD output interface 1143) and ultimately to the CAN bus 304”; and Fig. 11B, #1120; and Fig. 10, #122 and #551), the IC device including a CAN High (CANH) pin and a CAN Low (CANL) pin to interface to the bus (Elend: Fig 11B, CANH and CANL that connects to CAN BUS #304); 
communicating second test information between the functional component and distributed test logic of the IC device via a functional component interface, wherein the functional component interface comprises a receive data (RXD) interface and a transmit data (TXD) interface, wherein the RXD interface is an RXD pin and the TXD interface is a TXD pin (Elend: Fig. 10, #122 and #550; Fig. 11B, #1150, #1120, and #1140; Paragraph [0096], “the traffic control system 1150 includes an error management module 1180 and is configured to operate in a “normal mode” when CAN classic mode frames are on the CAN bus and to operate in an “error emulation mode” when a shielded classic CAN controller is determined to be in error passive mode”; and Paragraph [0098], “In an embodiment, when the presence of a CAN FD frame on the CAN bus 304 is not detected and when a CAN protocol controller (114) (e.g., a classic CAN controller) is determined to be in a passive error state by the shield CAN protocol controller 1152, ; and
managing an aspect of testing the functional component in response to at least one of the first test information communicated via the CAN transceiver (Elend: Fig. 11B, #1150, #1120, and #1140; Paragraph [0096], “the traffic control system 1150 includes an error management module 1180 and is configured to operate in a “normal mode” when CAN classic mode frames are on the CAN bus and to operate in an “error emulation mode” when a shielded classic CAN controller is determined to be in error passive mode”; and Paragraph [0098], “In an embodiment, when the presence of a CAN FD frame on the CAN bus 304 is not detected and when a CAN protocol controller (114) (e.g., a classic CAN controller) is determined to be in a passive error state by the shield CAN protocol controller 1152, the traffic control system 1150 switches to the error emulation mode. With reference to FIG. 11B, when operating in the error emulation mode, the RXD from the CAN transceiver 1120 remains connected to the RXD interface 1140 so that the ; 
wherein the distributed test logic includes:
a CAN protocol controller to decode signals received on the CAN transceiver into digital data according to a CAN protocol (Elend: Paragraph [0065], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame”; and Paragraph [0067], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame. In particular, the CAN protocol controller reads the FDF bit in an “on the fly” operation to determine the type of frame”);
wherein the distributed test logic is located in an RXD path between the CAN transceiver and the RXD interface, and wherein the RXD path includes a first segment that connects the CAN transceiver to the CAN protocol controller (Elend: Fig. 10, #140 and #540’’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD and a second segment that connects the CAN protocol controller to the RXD interface (Elend: Fig. 10, #552 and #540’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140. Although not shown in FIG. 10, in a CAN network, the CAN FD shield device 551 would be connected to an ECU 102 via the TXD input interface 542′ and the RXD output interface 540′. Providing the traffic control system 550 in a separate CAN FD shield device 551 provides an efficient way to retrofit a CAN network by installing a CAN FD shield device between a CAN transceiver and an ECU without having to change or replace the CAN transceiver 122 or the ECU 102. Retrofitting a CAN network in such a way can allow concurrent operation of classic CAN and CAN FD devices on the same CAN network”).

	However, Elend does not appear to explicitly teach:
managing an aspect of testing the functional component in response to at least one of the second test information communicated via the functional component interfaces;
wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional component; and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results.

However, in the same field of endeavor, Rezgui teaches:
managing an aspect of testing the functional component in response to at least one of the second test information communicated via the functional component interfaces (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]”);
wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional component (Rezgui: Paragraph [0056], “Incoming test signals (i.e. signals generated by a DUT) may be similarly received by communication module B 254 via transmission wires and test probes. RTU 250 may generate, store, and/or buffer test-data based on the outgoing and incoming test data. For instance, RTU 250 may include various volatile and/or non-volatile storage components to store and/or buffer the test data and/or the test signals. The test signal/test data acquisition and storage may be run in pipeline mode to avoid data loss”); and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]” Paragraph [0055], “Note that the controller module 260 may be operated at virtually any speed, only limited by the controller components included in controller module 260 and communication module B 254. For instance, controller module 260 may generate and provide outgoing test signals at signal frequencies in the GHz range, as well as receive incoming test signals at similar frequencies. For instance, serializer/deserializer (SerDes) communication blocks may be employed”; Parargaph [0056], “Incoming test signals (i.e. signals generated by a DUT) may be similarly received by communication module B 254 via transmission wires and test probes. RTU 250 may generate, store, and/or buffer test-data based on the outgoing and incoming test data. For instance, RTU 250 may include various volatile and/or non-volatile storage components to store and/or buffer the test data and/or the test signals. The test signal/test data acquisition and storage may be run in pipeline mode to avoid data loss”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Elend by storing test results in the test 

Regarding claim 13, the Elend/Rezgui combination teaches all of the elements of claim 12 and further teaches:
wherein managing an aspect of testing the functional component comprises generating a test vector using distributed test logic of the IC device (Rezgui: Paragraph [0025], “As used herein, "testing configuration" may refer to one or more sets of inputs to be employed in the testing of a DUT. Thus, a test configuration may include one or more test vectors. Such test vectors may include at least encodings of one or more signals to provide to a DUT”).

Regarding claim 14, the Elend/Rezgui combination teaches all of the elements of claim 12 and further teaches:
wherein managing an aspect of testing the functional component comprises storing a test vector using distributed test logic of the IC device (Rezgui: Paragraph [0088], “DSP component 330 may buffer, store, and/or pipeline the transmission of the packets/sub-packets for optimized trade-offs between performance in speed and memory/storage”; and Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or .

Regarding claim 15, the Elend/Rezgui combination teaches all of the elements of claim 12 and further teaches:
wherein managing an aspect of testing the functional component comprises storing a test result using distributed test logic of the IC device, wherein the test result is received from the functional component via the functional component interface (Rezgui: Paragraph [0099], “one or more test reports based on the processed and analyzed test data may be generated and provided. For instance, the test report may be generated and provided to one or more users. In at least one embodiment, a test report is stored via data storage 212 of FIG. 2”).

Regarding claim 21, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the CAN protocol controller of the distributed test logic is connected to receive serial data on an RXD path that connects the CAN transceiver to the RXD interface (Elend: Fig. 10, #540” and #140; and Paragraph [0086], “the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140”).  

Regarding claim 23, the Elend/Rezgui combination teaches all of the elements of claim 1 and further teaches:
wherein the CAN protocol controller of the distributed test logic includes a bypass signal path to pass receive data through the CAN protocol controller from the CAN transceiver to the RXD interface (Elend: Fig. 10, #540”, #552, and 540’; Paragraph [0086], “The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140. Although not shown in FIG. 10, in a CAN network, the CAN FD shield device 551 would be connected to an ECU 102 via the TXD input interface 542′ and the RXD output interface 540′”; wherein the bypass signal path is not described in the specification other than going through the can protocol controller from the CAN transceiver to the RXD interface; wherein the bypass signal path is clearly defining what should be bypassed, so Examiner is interpreting it as a path that passes through the CAN protocol controller from the CAN transceiver to the RXD interface).

Claims 7, 8, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elend in view of Rezgui and further in view of U.S. Publication No. 2018/0132119 to Mylsamy et al. (“Mylsamy”).

Regarding claim 7, the Elend/Rezgui combination teaches all of the elements of claim 1 as discussed above. The Elend/Rezgui combination further teaches:
wherein the distributed test logic is configured to receive a test result from the functional component interface (Rezgui: Paragraph [0099], “one or more test reports based on the processed and analyzed test data may be generated and provided. For instance, the test report may be generated and provided to one or more users. In at least one embodiment, a test report is stored via data storage 212 of FIG. 2”).


to evaluate the test result.

	However, in the same field of endeavor, Mylsamy teaches:
to evaluate the test result (Mylsamy: Paragraph [0067], “The test data 105, 205, 305 can e.g. be provided from the functional unit 102, 202, 302 to the testing unit 104, 204, 304 or vice versa. Further, the test data 105, 205, 305 can then be evaluated either by the testing unit 104, 204, 304 or a test controller 206, 306 in the functional unit”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui combination by evaluating test results at the test logic, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by completing the evaluation at the test logic, complex test procedures can be completed in the communication device without additional hardware. (Mylsamy: Paragraphs [0013]-[0014]).

Regarding claim 8, the Elend/Rezgui combination teaches all of the elements of claim 1 as discussed above. The Elend/Rezgui combination further teaches:
wherein the distributed test logic is configured to receive a test result from the functional component interface, to store the test result (Rezgui: Paragraph [0099], “one or more test reports based on the processed and analyzed test data may be generated and provided. For instance, the test report may be generated and provided to one or more users. In at least one embodiment, a test report is stored via data storage 212 of FIG. 2”). 


to provide the test result to the functional component interface.

	However, in the same field of endeavor, Mylsamy teaches:
to provide the test result to the functional component interface (Mylsamy: Paragraph [0067], “The test data 105, 205, 305 can e.g. be provided from the functional unit 102, 202, 302 to the testing unit 104, 204, 304 or vice versa. Further, the test data 105, 205, 305 can then be evaluated either by the testing unit 104, 204, 304 or a test controller 206, 306 in the functional unit”, testing data provided to the testing unit then the test data can later be evaluated back the functional unit).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui combination by providing test data to be evaluated at the functional component interface, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by evaluating test data at the functional unit or the testing unit, complex test procedures can be completed in the communication device without the need for any additional hardware. (Mylsamy: Paragraphs [0013]-[0014]).

	Regarding claim 10, the Elend/Rezgui combination teaches all the elements of claim 1 as discussed above.  the Elend/Rezgui combination further teaches:
wherein the RXD interface and the TXD interface are data interfaces (Elend: Paragraph [0086], “the CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 ,	
wherein the distributed test logic is configured to communicate test vectors (Rezgui: Paragraph [0025], “As used herein, "testing configuration" may refer to one or more sets of inputs to be employed in the testing of a DUT. Thus, a test configuration may include one or more test vectors. Such test vectors may include at least encodings of one or more signals to provide to a DUT”).

However, the Elend/Rezgui combination does not appear to teach the bolded/underlined language below:
wherein the functional component interface includes a Joint Test Action Group (JTAG) interface, and wherein the distributed test logic is configured to communicate test [data] to the functional component via the JTAG interface and to receive test results from the functional component via the JTAG interface.

However, in the same field of endeavor, Mylsamy teaches the bolded/underlined language below:
wherein the functional component interface is a Joint Test Action Group (JTAG) interface (Mylsamy: Paragraph [0057], “The data injection and sniffing interface 316 can e.g. be some kind of JTAG (Joint Test Action Group) like interface”), and wherein the distributed test logic is configured to communicate test [data] to the functional component via the JTAG interface (Mylsamy: Paragraph [0057], “the data injection and sniffing interface 316 allows the testing unit 304 to inject and/or intercept data at the same points. The data injection and sniffing interface 316 can e.g. be some kind of JTAG (Joint Test Action Group) like interface”) and to receive test results from the functional component via the JTAG interface (Mylsamy: Fig. 3, #305 and #316, wherein 316 is the JTAG interface; Paragraph [0067], .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui combination by using JTAG and a data interface to communicate test data and test results, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by having communication between two units integrated into a communication device, any device can be provided with self-testing capabilities.  Additionally, complex test procedures can be completed in the communication device without additional hardware. (Mylsamy: Paragraphs [0013]-[0014]).

Regarding claim 17, the Elend/Rezgui combination teaches all the elements of claim 12 as discussed above. However the Elend/Rezgui combination does not appear to teach:
wherein the functional component interface comprises a Joint Test Action Group (JTAG) interface or a Serial Peripheral Interface (SPI), wherein at least a portion of one of the first and second test information is communicated via the JTAG interface or the SPI interface.

However, in the same field of endeavor, Mylsamy teaches:
wherein the functional component interface comprises a Joint Test Action Group (JTAG) interface or a Serial Peripheral Interface (SPI) , wherein at least a portion of one of the first and second test information is communicated via the JTAG interface or the SPI interface (Mylsamy: Paragraph [0026], “the test controller can comprise a data injection and sniffing interface to a communication protocol stack of the functional unit and can be configured to provide test data to the communication .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui combination by using a JTAG, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by having communication between two units integrated into a communication device, any device can be provided with self-testing capabilities.  Additionally, complex test procedures can be completed in the communication device without additional hardware. (Mylsamy: Paragraphs [0013]-[0014]).

Regarding claim 18, Elend discloses:
An Integrated Circuit (IC) device for an in-vehicle network (IVN), the IC device comprising: 
a Controller Area Network (CAN) transceiver configured to provide an interface to a CAN bus of an IVN that connects electronic control units (ECUs) on the CAN bus (Elend: Fig. 11B, #1120), the IC device including a CAN high (CANH) pin and a CAN Low (CANL) pin to interface to the CAN bus (Elend: Fig 11B, CANH and CANL that connects to CAN BUS #304); 
a receive data (RXD) interface configured to provide an interface to a functional component, wherein the RXD interface is an RXD pin (Elend: Paragraph [0097], “when operating in the normal mode, the RXD from the CAN transceiver 1120 is connected to the RXD interface 1140 so that the signal on the CAN bus 304 is passed (via an RXD input interface 1141) directly to a CAN protocol controller 114 at an ECU 102 (FIG. 1) and the TXD from the TXD interface 1142 is ; and 
a transmit data (TXD) interface configured to provide an interface to the functional component, wherein the TXD interface is a TXD pin (Elend: Paragraph [0097], “when operating in the normal mode, the RXD from the CAN transceiver 1120 is connected to the RXD interface 1140 so that the signal on the CAN bus 304 is passed (via an RXD input interface 1141) directly to a CAN protocol controller 114 at an ECU 102 (FIG. 1) and the TXD from the TXD interface 1142 is connected to the CAN transceiver 1120 so that the TXD from the CAN protocol controller 114 at the ECU 102 (FIG. 1) is passed directly to the CAN transceiver 1120 (via a TXD output interface 1143) and ultimately to the CAN bus 304”); 
distributed test logic located in an RXD path between the CAN transceiver, the RXD interface, and the secondary interface and configured to manage test information related to testing of the functional component and to communicate test information between the CAN transceiver and a maintenance ECU on the CAN bus (Elend: Fig. 11B, #1150, #1120, and #1140; Paragraph [0096], “the traffic control system 1150 includes an error management module 1180 and is configured to operate in a “normal mode” when CAN classic mode frames are on the CAN bus and to operate in an “error emulation mode” when a shielded classic CAN controller is determined to be in error passive mode”; and Paragraph [0098], “In an embodiment, when the presence of a CAN FD frame on the CAN bus 304 is not detected and when a CAN protocol controller (114) (e.g., a classic CAN controller) is determined to be in a passive error state by the shield CAN protocol controller 1152, the traffic control system 1150 switches to the error emulation mode. With reference to FIG. 11B, when operating in the error emulation mode, the RXD from the CAN transceiver 1120 remains connected to the RXD interface 1140 so that the ;
wherein the distributed test logic includes:
a CAN protocol controller to decode signals received on the CAN transceiver into digital data according to a CAN protocol (Elend: Paragraph [0065], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame”; and Paragraph [0067], “While the serial signals are provided to the RXD interface, the CAN protocol controller decodes the serial signals to determine if the received frame is a CAN normal mode frame or a CAN FD mode frame. In particular, the CAN protocol controller reads the FDF bit in an “on the fly” operation to determine the type of frame”);
wherein the RXD path includes a first segment that connects the CAN transceiver to the CAN protocol controller (Elend: Fig. 10, #140 and #540’’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in and a second segment that connects the CAN protocol controller to the RXD interface (Elend: Fig. 10, #552 and #540’; and Paragraph [0086], “In the embodiment of FIG. 10, the CAN transceiver 122 is a conventional CAN transceiver as described with reference to FIG. 4 and the CAN FD shield device 551 includes the traffic control system 550 as described above with reference to FIGS. 5A-5D, 7A, 7B, and/or 9. The CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140. Although not shown in FIG. 10, in a CAN network, the CAN FD shield device 551 would be connected to an ECU 102 via the TXD input interface 542′ and the RXD output interface 540′. Providing the traffic control system 550 in a separate CAN FD shield device 551 provides an efficient way to retrofit a CAN network by installing a CAN FD shield device between a CAN transceiver and an ECU without having to change or replace the CAN transceiver 122 or the ECU 102. Retrofitting a CAN network in such a way can allow concurrent operation of classic CAN and CAN FD devices on the same CAN network”).

	However, Elend does not appear to explicitly teach:
	communicate test information between the secondary interface and the functional component;
	wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional  component; and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results.

	However, in the same field of endeavor, Rezgui teaches:
	communicate test information between the secondary interface and the functional component (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]”);
	wherein the distributed test logic includes:
a memory to store digital test information related to testing the functional  component (Rezgui: Paragraph [0056], “Incoming test signals (i.e. signals generated by a DUT) may be similarly received by communication module B 254 via transmission wires and test probes. RTU 250 may generate, store, and/or buffer test-data based on the outgoing and incoming test data. For instance, RTU 250 may include various volatile and/or non-volatile storage components to store and/or buffer the test data and/or the test signals. The test signal/test data acquisition and storage may be run in pipeline mode to avoid data loss”); and
a test management controller to manage test operations related to the functional component, wherein managing test operations include at least one of managing the sending of test vectors to the functional component, managing the storage of test vectors in the memory, managing the evaluation of test results, managing the evaluation of test responses, and managing the storage of test results (Rezgui: Paragraph [0054], “test instructions are provided to RTU 250 via communication network 210 and communication module A 252. Controller module 260 may include one or more logic devices that are enabled to execute the test instructions and/or be configured to perform logic operations that carry out the test-instructions, e.g. be configured via logic gate arrays. In response to the execution of the test instructions, SGD module 280 may generate one or more outgoing test signals. The outgoing test signals are provided to communication module B (via generalized communication bus 224). Communication module B 254 may provide (or transmit) the outgoing test signals to a DUT [‘device under test’]” Paragraph [0055], “Note that the controller module 260 may be operated at virtually any speed, only limited by the controller components included in controller module 260 and communication module B 254. For instance, controller module 260 may generate and provide outgoing test signals at signal frequencies in the GHz range, as well as receive incoming test signals at similar frequencies. For instance, serializer/deserializer (SerDes) communication blocks may be employed”; Parargaph [0056], “Incoming test signals (i.e. signals generated by a DUT) may be similarly received by communication module B 254 via transmission wires and test probes. RTU 250 may generate, store, and/or buffer test-data based on the outgoing and incoming test data. For instance, RTU 250 may include various volatile and/or non-volatile storage components to store and/or buffer the test data and/or the test signals. The test signal/test data acquisition and storage may be run in pipeline mode to avoid data loss”).



However, the Elend/Rezgui does not appear to teach:
a secondary interface configured to provide an interface to the functional component.

	However, in the same field of endeavor, Mylsamy teaches:
	a secondary interface configured to provide an interface to the functional component (Mylsamy: Paragraph [0057], “[t]he data injection and sniffing interface 316 allows the testing unit 304 to read data from within the communication protocol stack 312, i.e. the different layers 313, 314, 315 and at the digital data interface of the transceiver 309”, the transceiver receives data and is an interface for receiving data).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui combination by having a first interface and a second data interface, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by having communication between two units integrated into a communication device, any device can be provided with self-testing capabilities.  

Regarding claim 19, the Elend/Rezgui/Mylsamy combination teaches all the elements of claim 18 as discussed above.  The Elend/Rezgui/Mylsamy combination further teaches:
wherein the secondary interface is a Joint Test Action Group (JTAG) interface (Mylsamy: Paragraph [0057], “The data injection and sniffing interface 316 can e.g. be some kind of JTAG (Joint Test Action Group) like interface”), and wherein the distributed test 10logic is configured to communicate test information between the functional component and the distributed test logic via the JTAG interface interface (Mylsamy: Paragraph [0057], “the data injection and sniffing interface 316 allows the testing unit 304 to inject and/or intercept data at the same points. The data injection and sniffing interface 316 can e.g. be some kind of JTAG (Joint Test Action Group) like interface”).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elend in view of Rezgui in view of Mylsamy and further in view of U.S. Publication No. 2016/0011232 to Marques Martins et al. (“Marques Martins”).

	Regarding claim 11, Rezgui teaches all the elements of claim 1 as discussed above.  Rezgui further teaches:
	wherein the RXD interface and the TXD interface are data interfaces (Elend: Paragraph [0086], “the CAN FD shield device 551 also includes a TXD input interface 542′, a TXD output interface 542″, an RXD input interface 540″, and an RXD output interface 540′. As shown in FIG. 10, the CAN FD shield device 551 is connected to the CAN transceiver 122 via the TXD output interface 542″ and the TXD interface 142 and via the RXD input interface 540″ and the RXD interface 140. Although not shown in FIG. 10, in a CAN ,
wherein the distributed test logic is configured to communicate test vectors (Rezgui: Paragraph [0025], “As used herein, "testing configuration" may refer to one or more sets of inputs to be employed in the testing of a DUT. Thus, a test configuration may include one or more test vectors. Such test vectors may include at least encodings of one or more signals to provide to a DUT”)
	
However the Elend/Rezgui combination does not appear to teach the bolded/underlined language below:
to receive test results from the functional component.

However, in the same field of endeavor, Mylsamy teaches:
to receive test results from the functional component (Mylsamy: Fig. 3, #305, Paragraph [0067], “The test data 105, 205, 305 can e.g. be provided from the functional unit 102, 202, 302 to the testing unit 104, 204, 304 or vice versa. Further, the test data 105, 205, 305 can then be evaluated either by the testing unit 104, 204, 304 or a test controller 206, 306 in the functional unit”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Rezgui by having a first interface and a second data interface and communicating test data and test results via a first interface, as taught by Mylsamy.  One of ordinary skill in the art would have been motivated to make this modification because by having communication between two units integrated into a communication device, any device can be provided with self-testing capabilities.  Additionally, complex test procedures can be completed in the communication device without additional hardware. (Mylsamy: Paragraphs [0013]-[0014]).

	However, the Elend/Rezgui/Mylsamy combination does not appear to teach the bolded/underlined language below:
wherein the functional component interface is includes a Serial Peripheral Interface (SPI) and wherein the distributed test logic is configured to communicate test vectors to the functional component via the SPI and to receive test results from the functional component via the SPI.

	However, in the same field of endeavor, Marques Martins teaches:
	wherein the functional component interface is a Serial Peripheral Interface (SPI) (Marques Martins: Paragraph [0091], “information about the at least one trigger time of each of the testing devices may be provided to the tester 512 (e.g. by means of a serial peripheral interface bus). For example, the testing device 500-1 may provide the trigger times t1 and t6 to the tester 512 using the interface signal 516-1. The testing device 500-4 may provide the trigger times t2, t3, t9, and t10 to the tester 512 using the interface signal 516-4. The testing device may provide the trigger times t4, t5, t7, and t8 to the tester 512 using the interface signal 516-5”, the SPI is used to transmit test data and information between the tester and the test devices).
wherein the distributed test logic is configured to communicate test vectors to the functional component via the SPI and to receive test results from the functional component via the SPI (Marques Martins: Paragraph [0091], “information about the at least one trigger time of each of the testing devices may be provided to the tester 512 (e.g. by means of a serial peripheral interface bus). For example, the testing device 500-1 may provide the trigger times t1 and t6 to the tester 512 using the interface signal 516-1. The testing device 500-4 may provide the trigger times t2, t3, t9, and t10 to the tester 512 using the interface signal 516-4. The testing device may provide the trigger times t4, t5, t7, . 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui/Mylsamy combination by using a serial peripheral interface to communicate test data and test results, as taught by the Maques Martins.  One of ordinary skill in the art would have been motivated to make this modification because by using interfaces and busses, it will improve the ability to test multiple devices. (Marques Martins: Paragraphs [0015]-[0017]).

Regarding claim 20, the Elend/Rezgui/Mylsamy combination teaches all the elements of claim 18 as discussed above.  The Elend/Rezgui/Mylsamy combination further teaches:
wherein the distributed test logic is configured to communicate test information between the functional component and the distributed test logic via the SPI (Mylsamy: Paragraph [0057], “[t]he data injection and sniffing interface 316 allows the testing unit 304 to read data from within the communication protocol stack 312, i.e. the different layers 313, 314, 315 and at the digital data interface of the transceiver 309”, the transceiver receives data and is an interface for receiving data; Fig. 3, #305; and Paragraph [0067], “The test data 105, 205, 305 can e.g. be provided from the functional unit 102, 202, 302 to the testing unit 104, 204, 304 or vice versa. Further, the test data 105, 205, 305 can then be evaluated either by the testing unit 104, 204, 304 or a test controller 206, 306 in the functional unit”).

	However, the Elend/Rezgui/Mylsamy combination does not appear to teach:
	wherein the secondary interface is a Serial Peripheral Interface (SPI).


	wherein the secondary interface is a Serial Peripheral Interface (SPI) (Marques Martins: Paragraph [0091], “information about the at least one trigger time of each of the testing devices may be provided to the tester 512 (e.g. by means of a serial peripheral interface bus). For example, the testing device 500-1 may provide the trigger times t1 and t6 to the tester 512 using the interface signal 516-1. The testing device 500-4 may provide the trigger times t2, t3, t9, and t10 to the tester 512 using the interface signal 516-4. The testing device may provide the trigger times t4, t5, t7, and t8 to the tester 512 using the interface signal 516-5”, the SPI is used to transmit test data and information between the tester and the test devices).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Elend/Rezgui/Mylsamy combination by using a serial peripheral interface to communicate test data, as taught by Marques Martins.  One of ordinary skill in the art would have been motivated to make this modification because by using interfaces and busses, it will improve the ability to test multiple devices. (Marques Martins: Paragraphs [0015]-[0017]).

Response to Arguments
Applicant’s arguments in light of amendments, see pages 8-10, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1, 3-6, 9, 12-15, 21, and 22 under 35 U.S.C. 103 have been fully considered and are not persuasive.  Upon further consideration, a new ground(s) of rejection is made in view of the previously presented art.  In particular, the Applicant argues that Elend does not teach a second segment that connects the CAN protocol controller to the RXD interface.  However, the Examiner 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 20180176627 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180176627 A1: the logic controller 20 can be modified to attenuate the incoming over-the-air signal in step 20c. In this modification, the signal processor 22 is a signal attenuator that is activated by the logic controller 20 based on the conditions discussed above. The attenuator is configured to reduce the signal strength of the over-the-air signal to a level that does not interfere with the cable TV signal, since both signals will pass through the signal combiner 24. In embodiments utilizing an attenuator, as well as in embodiments utilizing a filter, the logic controller can be configured to bypass the attenuator (or filter) at the signal processor 22 rather than deactivate the particular component.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114     

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114